Case 16-05030          Doc 36   Filed 02/11/19     Entered 02/11/19 16:50:57          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 05030
         Xavier Tate

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/17/2016.

         2) The plan was confirmed on 04/28/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/14/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/11/2016.

         5) The case was Completed on 08/07/2018.

         6) Number of months from filing to last payment: 30.

         7) Number of months case was pending: 36.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $16,927.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-05030            Doc 36       Filed 02/11/19    Entered 02/11/19 16:50:57                Desc         Page 2
                                                       of 3



 Receipts:

          Total paid by or on behalf of the debtor                  $5,425.00
          Less amount refunded to debtor                              $178.48

 NET RECEIPTS:                                                                                         $5,246.52


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                     $4,027.00
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                             $223.65
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $4,250.65

 Attorney fees paid and disclosed by debtor:                      $350.00


 Scheduled Creditors:
 Creditor                                           Claim         Claim            Claim       Principal      Int.
 Name                                     Class   Scheduled      Asserted         Allowed        Paid         Paid
 City Of Chicago Dept Of Revenue      Unsecured         400.00           NA              NA            0.00       0.00
 Commonwealth Edison Company          Unsecured      1,200.00            NA              NA            0.00       0.00
 Credit Management Lp                 Unsecured         331.00           NA              NA            0.00       0.00
 Creditors Discount & Audit Company   Unsecured         696.00           NA              NA            0.00       0.00
 Dish Network                         Unsecured         500.00           NA              NA            0.00       0.00
 Greg Lewindowski                     Unsecured     10,000.00            NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414        Unsecured      1,000.00           0.00            0.00           0.00       0.00
 Illinois Tollway                     Unsecured         350.00           NA              NA            0.00       0.00
 Internal Revenue Service             Unsecured           0.00          1.38            1.38           1.38       0.00
 Internal Revenue Service             Priority            0.00         25.64           25.64          25.64       0.00
 Mcsi Inc                             Unsecured      1,750.00            NA              NA            0.00       0.00
 Peoples Gas                          Unsecured         700.00           NA              NA            0.00       0.00
 Porania LLC                          Unsecured           0.00        354.50          354.50        354.50        0.00
 T Mobile USA                         Unsecured         200.00           NA              NA            0.00       0.00
 Westlake Financial Services          Secured           440.00        566.63          440.00        440.00      47.72
 Westlake Financial Services          Unsecured           0.00        126.63          126.63        126.63        0.00
 Wow!                                 Unsecured         800.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-05030        Doc 36      Filed 02/11/19     Entered 02/11/19 16:50:57             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                              $440.00            $440.00             $47.72
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                             $440.00            $440.00             $47.72

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00             $0.00              $0.00
        Domestic Support Ongoing                               $0.00             $0.00              $0.00
        All Other Priority                                    $25.64            $25.64              $0.00
 TOTAL PRIORITY:                                              $25.64            $25.64              $0.00

 GENERAL UNSECURED PAYMENTS:                                $482.51            $482.51              $0.00


 Disbursements:

         Expenses of Administration                             $4,250.65
         Disbursements to Creditors                               $995.87

 TOTAL DISBURSEMENTS :                                                                       $5,246.52


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
